DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-5, 12, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milliman et al. (US 20090082777 A1).
Regarding claim 2, Milliman et al. discloses a trocar protection device (10) for a surgical stapling instrument, comprising: an elongate body (14) extending between an open proximal end portion (32/34) and a closed distal end portion (12/20), the proximal end portion defining a cavity (34) therein that is configured to receive and envelop a tissue piercing tip of a trocar member (108) of the surgical stapling instrument (100, [0039]), the elongate body (14) having a diameter that is less than a diameter of a housing (106/110) of the surgical stapling instrument ([0030-0039], figs. 1-2), the housing (110) of the surgical stapling instrument being a loading unit configured to store a quantity of staples (230, [0030, 0040], fig. 2); and 

Milliman et al. states:  “Head 12 has a proximal end 18 that is connected to the shaft 14, and a substantially rounded distal end 20” [0032].
Regarding claims 3-4, Milliman et al. discloses the plurality of legs terminates in a barb (24) defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip (112) defined on the outer surface of an annular groove of a trocar member of a/the surgical instrument ([0030-0039], figs. 1-2) and discloses having 
Regarding claim 5, Milliman et al. discloses an outer surface of the elongate body (14) defines an annular groove therein (fig. 1), the annular groove configured to allow grasping of the trocar protection device (fig. 1). Milliman et al. also teaches having attachment structure 344 that shows annular grooves (348 [0045], fig. 8).
Regarding claim 12, Milliman et al. discloses the trocar protection device is formed from a material suitable for use in a sterilization process [0032, 0049].
Regarding claims 14-15, Milliman et al. discloses the distal end portion defines a conical configuration (figs. 1 and 3-8) defining a blunt tip ([0032, 0044]), the blunt tip inhibiting a clinician from contacting a tip of a trocar member, the tip completely covers the trocar entire so will inhibit a clinician from contacting the tip of trocar and the distal end portion includes a flange (130 or flanges shown on 14, figs. 1 and 3) disposed thereon configured for grasping and Milliman et al. discloses the housing (106/110) of the surgical instrument is a loading unit configured to store a quantity of staples (fig. 2).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 12, and 14-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prior (US 20130334279) or, in the alternative, under 35 U.S.C. 103 as obvious over Prior (US 20130334279) in view of Olson et al. (US 20130181036 A1) and further in view of Milliman et al. (US 20090082777 A1).
Regarding claim 2, Prior discloses a trocar protection device (30) for a surgical stapling instrument, comprising: an elongate body (154) extending between an open proximal end portion (154a/170, fig. 15) and a closed distal end portion (30/120), the proximal end portion defining a cavity (170) therein that is configured to receive and envelop a tissue piercing tip of the trocar member (38) of the surgical stapling instrument (10), the elongate body having a diameter (154) that is less than an outermost diameter of a housing of the surgical stapling instrument (31, figs. 13-16); the housing of the surgical stapling instrument being a loading unit configured to store a quantity of staples (230 [0052-0055]); and 
a plurality of legs (155) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (177b) defined in a trocar member (38) of the surgical stapling instrument (10, figs. 1 and 13-16), each leg of the plurality of legs includes a barb (notch/groove forms a barb that hooks, fig. 15) oriented towards a centerline of the elongate body (notch/groove corner barb portion oriented towards center, figs. 15-16), the barbs configured to engage the annular groove (177b), wherein the distal end portion (120) defines a tapered, blunt configuration that has a diameter less than the outermost diameter of the loading unit. ([0058-0068], figs. 11-16). 
In the alternative, if it can be argued that Prior’s (notch/groove forming a barb that hooks) on each leg of the plurality of legs includes is not a barb oriented towards a centerline of the elongate body, the barbs configured to engage the annular groove-
Olson et al. teaches a locking sleeve 400 having legs 402 that coaxially shaft portion 310 of an anvil assembly 340 in which the legs are capable of anvil retainer/trocar 38, each leg of the plurality of legs includes a barb (402b) oriented towards a centerline of a elongate body, the barbs configured to engage a annular groove (368, [0114-0119], figs. 19-23).
Milliman et al. discloses a trocar protection device (10) having  a plurality of legs (22) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (112/108) defined in a trocar member (108) of a surgical instrument (10, figs. 1-2), each leg of the plurality of legs includes a barb (24) oriented towards a centerline of the elongate body (14), the barbs configured to engage the annular groove (112/108), wherein the distal end portion (20) defines a blunt configuration ([0007, 0030-0039], figs. 1 and 3-5 and also discloses having a different blunt end 340, fig. 8 [0044]).
Given the suggestion and teachings of Prior of having distal end portion having a plurality of legs terminates in a (notch/groove forming a 
Regarding claims 3-4, Prior teaches having a plurality of legs but fails to disclose the plurality of legs terminates in a barb defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip defined on the outer surface of an annular groove of a trocar member of a/the surgical instrument.
 Milliman et al. teaches a plurality of legs terminates in a barb (16b) defined on an inner surface thereof (figs. 2, 6, and 10) the barb configured to releasably engage an annular groove of a trocar member of a surgical instrument (fig. 6) wherein the barbs are configured to engage a lip defined on an outer surface of an annular groove of a trocar member of a surgical instrument (legs are capable of engaging a lip, fig. 6) and Milliman et al. also teaches having an annular groove/lip (136/147) defined in a member 
Olson et al. teaches the plurality of legs (402) terminates in a barb (402b) defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip defined on the outer surface of an annular groove (368) of a trocar member of a/the surgical instrument ([0114-0119], figs. 19-23).
Milliman et al. discloses a trocar protection device (10) having  a plurality of legs (22) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (112/108) defined in a trocar member (108) of a surgical instrument (10, figs. 1-2), each leg of the plurality of legs includes a barb (24) oriented towards a centerline of the elongate body (14), the barbs configured to engage the annular groove (112/108), wherein the distal end portion (20) defines a blunt configuration ([0007, 0030-0039], figs. 1 and 3-5 and also discloses having a different blunt end 340, fig. 8 [0044]).
Given the suggestion and teachings of Prior of having distal end portion having a plurality of legs terminates in a barb to grip a trocar, it 
Regarding claim 5, Prior teaches an outer surface of the elongate body (38) defines an annular groove therein (at 177b), the annular groove configured to allow grasping of the trocar protection device (30). Milliman et al. also teaches an outer surface of the elongate body defines an annular groove therein (around tabs 22 annular grooves are formed and the neck portion at 26/22 form annular grooves), the annular groove configured to allow grasping of the trocar protection device ([0021], figs. 2-7).
Regarding claim 12, Prior teaches the trocar protection device is formed from a material suitable for use in a sterilization process [0039] and 
Regarding claims 14-15, Prior teaches the distal end portion defines a conical configuration (angled sides of 30 form conical configuration) defining a blunt tip (figs. 11-16), the blunt tip inhibiting a clinician from contacting a tip of a trocar member (the tip completely covers the trocar entire so will inhibit a clinician from contacting the tip of trocar and Prior teaches the distal end portion includes a flange-distal end of 30) disposed thereon configured for grasping ([0058-0068], figs. 11-16).  Milliman et al. also teaches the distal end portion defines a conical configuration defining a blunt tip (20), the blunt tip inhibiting a clinician from contacting a tip of a trocar member ([0032], fig. 1-7).

Response to Arguments
Applicant’s arguments with respect to claims 2-5 and 12-16 have been considered but are moot because the arguments do not apply to all of the newly applied art rejection being used in the current rejection.  Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-6pm, 8-10pm (EST).  Also, Applicant's arguments fail to comply with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.